In two juvenile delinquency proceedings pursuant to Family Court Act article 3, Qwasan M. appeals (1), as limited by his brief, from so much of an order of disposition of the Family Court, Nassau County (Lawrence, J.), dated July 23, 2004, as, upon a fact-finding order of the same court, dated May 5, 2004, made upon his admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted criminal possession of a weapon in the fourth degree, and upon adjudging him to be a juvenile delinquent, placed him with the New York State Office of Children and Family Services for a period of 12 months (docket No. D-2808/04), and (2) from an order of disposition of the same court dated August 18, 2004 (docket No. D-2810/04).
Ordered that the appeal from the order of disposition dated August 18, 2004, is dismissed as abandoned, without costs or disbursements {see 22 NYCRR 670.8 [e]); and it is further,
Ordered that the appeal from the order of disposition dated July 23, 2004, is dismissed as academic, without costs or disbursements.
The appeal from the order of disposition dated July 23, 2004 (docket No. D-2808/04), is limited to the placement of the appellant with the New York State Office of Children and Family Services for a period of 12 months. Accordingly, the appeal must be dismissed as the period of placement has expired, and a subsequent order extending placement has been entered, from which no appeal has been taken (see Matter of Shamasia M., 4 AD3d 359, 361 [2004]; Matter of Jonathan G., 278 AD2d 324, 325 [2000]; Matter of Arthur C., 260 AD2d 478, 479 [1999]; Matter of Commissioner of Social Servs. [Rozella S.], 255 AD2d 316, 316 [1998]). Goldstein, J.P., Mastro, Spolzino and Lunn, JJ., concur.